Title: From Alexander Hamilton to Samuel Eddins, 14 November 1799
From: Hamilton, Alexander
To: Eddins, Samuel


          
            Sir,
            NY. Novr. 14th. 99.
          
          Your letter of yesterday has just been delivered to me.
          I have heretofore directed you to proceed from to Brunswick in New Jersey, and I now confirm the order.
          There are at Fort Mifflin a drummer and his boys who are to be sent from that place to New York.  Wherever this letter may find reach you you will have leave a trusty sergeant to take charge of these persons, and inform Lt. Meminger of the name of the person and where he is to be found.
          With consideration
          Capn. Eddens—
        